PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Andersson, Ragnvald
Application No. 16/964,362
Filed: 23 Jul 2020
For: ATTACHMENT OF CARGO HOLDING BELT TO A VEHICLE LOADING PLATFORM
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the request for refund filed January 12, 2021.  

The request for refund is GRANTED.

Applicant filed the above request for refund of $860 and states that “Duplicate Payment” and “Office Error” and “Attached are copies of Monthly Statements . . . dated July 2020 and August 2020.  Both show payments of $860 for the above applications.  The total paid for a large entity application was $1,720.00”.  

A petition under 37 CFR 1.28 was filed on August 13, 2020.  The fee deficiency was charged to the application under fee code 1599 on August 19, 2020.  The Office improperly changed the fee codes to a large entity fee code, resulting in a duplicate of fees.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $860 will be refunded to petitioner’s credit card.

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618.  	



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions